Davison, J.
This was an action against a constable and his sureties on his official bond. The bond is in the penalty of 1000 dollars, and conditioned in the usual form. It is averred that Bennett, who was the constable, in April, 1859, appointed and legally authorized one Warner G. Smoot to act as his deputy, and Smoot, being thus deputized, afterward, on the 27th of November, by virtue of an execution issued by one Matthews, a justice of the peace, in favor of George Day and Bowen Matlock against Curry, the relator, levied on certain articles of personal property, as the property of said relator, amounting, as per schedule filed with the complaint, to 217 dollars. It is further averred that the relator, on the 20th of December, 1859, and before the property was on execution, offered for sale, made out and delivered said schedule of his property to said deputy constable, and demanded that the same be set apart to him as exempt from execution; he then and there being a resident householder of the township, &c., which demand was, by the said deputy, refused, &e. *148Defendants demurred to the complaint, but the demurrer was overruled.
T. P>. § jR. L. Walpole, and Riley Hough for the appellant.
Issues having been made, the cause was submitted to a jury, who found for the plaintiff. Hew trial refused and judgment.
Various errors are assigned, but the appellant, in his brief, presents no argument or authority in support of them. He simply recites the assignment of errors as it stands on the record; and this being the fact, the cause before us must be deemed as without a brief.' Parker v. Hastings, 12 Ind. 654. See also Rule 28 of this Court, Ind. Dig. p. 722. The errors assigned will not, therefore, be noticed. Ve have, however, looked into the record and perceive nothing amiss in the rulings of the Court or the conclusion of the jury.
Per Curiam.
The judgment is affirmed, .with five per cent, damages, and costs.